Title: To Benjamin Franklin from William Temple Franklin, 22 October 1784
From: Franklin, William Temple
To: Franklin, Benjamin


				
					Dear and Hond. Sir,
					London Oct. 22. 1784.—
				
				I am still without a Line from you in ansr to several of my Letters:— I have I hope sufficiently cleared up my apparent Neglect:— You must I think have recd four of my Letters since yours by the Abbé Morellet:— In my last I believe I mentioned that Mrs. Hewson had at length determined to accept yr. Invitation,— She had really told me so, and I had begun to make some Arrangements for our Journey; Judge then of my Surprise, when I went to see her this Morning at Cheam—to learn that she had taken a contrary Resolution: However she did not speak quite positive, and I am to see her again on the Subject; Mr. Elphinston went with me—and prevented our discussing the Matter fully:— When Persons once change, there’s no Reason for their not continuing to do so:— Tho’ I should not suspect Mrs. Hewson of this—had not her late Conduct in some measure given me cause to apprehend it.— Let what will however turn up, unless I receive any thing to the contrary from you, I shall get away as soon after Thursday next, as possible: I wait ’till that Day—Mr. Vaughans having press’d me much to dine with him—& meet Dr. Price and other of your Friends.—
				The Press, Moore has been making for you, is now compleat—and as soon as I have seen it, it will be forwarded according to your Directions.
				I continue well—and am as ever, my dearest Sir, Your most dutiful & affece. Grandson
				
					W. T. Franklin
				
				
					PS. My last went by M. Charettier, with Books.— Remember me to all Friends—
					
						B: Franklin Esqr.—
					
				
			  
				Addressed: B. Franklin Esqr / &ca. &ca. &ca / at Passy, near / Paris.
			